Citation Nr: 1205888	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to an initial rating in excess of 70 percent disabling for post traumatic stress disorder.

3.  Entitlement to an initial compensable rating for residuals of a left fifth finger injury.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disorders (TDIU).  


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esquire



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006.

This appeal comes before the Board from a rating decision of June 2008 from the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for residuals of an injury to the left fifth finger, and assigned an initial noncompensable rating, granted service connection for PTSD and assigned an initial 50 percent rating, and denied service connection for a right knee disorder.   

The Veteran testified at a hearing before a Decision Review Officer (DRO) at a hearing held at the RO in November 2009.  The Veteran also testified at a hearing held before the undersigned Veterans Law Judge at a hearing held in November 2011 (Travel Board).  Transcripts of these hearings are associated with the claims folder.

There is also a timely notice of disagreement (NOD) which the Veteran filed with a March 2009 rating, which in addition to readjudicating the issues already on appeal, also denied entitlement to an increased rating for tinnitus and entitlement to TDIU.  The Veteran filed the NOD in March 2009 disagreeing with this rating in its entirety.  Subsequently, he submitted a written statement in March 2009, requesting DRO review and hearing.  At the November 2009 DRO hearing, the Veteran requested to withdraw the tinnitus issue from appellate status before this issue was ever perfected, and it is not before the Board at present.  However the TDIU issue was never withdrawn, despite the fact that the evidence has repeatedly shown him to be employed.  As a statement of the case (SOC) has never been issued, absent a withdrawal of this issue, one must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Given the unique circumstances of this matter which shall be discussed further, the Board finds that the AOJ should clarify whether the Veteran truly wishes to continue this issue or withdraw it, prior to directing the RO to issue a SOC.  

An April 2010 DRO decision granted a 70 percent rating for the Veteran's PTSD.  The Veteran subsequently has opted to withdraw this issue from appellate status at his November 2011 Travel Board hearing.  Because this issue has been perfected and is before the Board, the Board shall issue a decision formally withdrawing this issue from appellate status.  

Review of the electronic folder discloses no additional evidence pertinent to this matter.  

The issues of entitlement to service connection for a right knee disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On November 2, 2011, prior to promulgation of a decision by the Board on the appeal of entitlement to an increased initial rating for PTSD, the Veteran withdrew this appeal on record at the Travel Board hearing held on that date.  

2.  The Veteran's left fifth finger of his minor hand is shown on most recent examination to have a full range of motion in all aspects, with no pain on motion, including repetitive motion, evidence of ankylosis, deformity or amputation.  Except for subjective complaints of some loss of motion with bending and some problems with strength and stiffness on repetitive use of a hammer, he has essentially no symptomatology and no other functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Appellant for the issue of entitlement to an increased rating for PTSD, rated at 70 percent from initial entitlement, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for an initial compensable rating for the left fifth finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5230 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating PTSD -Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing, or on the record at a hearing, at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  Id.  

The Veteran appealed a June 2008 rating decision that granted service connection for PTSD and assigned an initial 50 percent rating for this disorder.  He filed his NOD in November 2008, and perfected his appeal by filing a substantive appeal in September 2009, following issuance of a statement of the case in August 2009.  The Veteran requested a Travel Board hearing in this substantive appeal.  Thereafter, the RO in an April 2010 DRO decision granted a 70 percent rating for the PTSD.  The Veteran testified at a Travel Board hearing held on November 2, 2011, and in this hearing he and his representing attorney confirmed that he wished withdraw this appeal from appellate status.  

He has thus withdrawn his appeal for entitlement to an increased rating for the PTSD.  Hence, there are no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review this issue.  The issue of entitlement to an increased ratings for PTSD, with an initial rating of 70 percent disabling, is therefore, dismissed.

II.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran filed his claim for service connection for a left fifth finger disorder in February 2007.  A duty to assist letter addressing service connection was sent in February 2007, prior to the June 2008 rating that granted service connection and assigned an initial noncompensable rating.  

This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement for service connection, which included notice of the requirements to prevail on these types of claims, of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  Additional notice was sent in January 2008, which addressed service connection for the left fifth finger.  Further notice was sent in November 2008, which addressed this issue on an increased rating basis.  

The Veteran is challenging the evaluation assigned following the initial grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91. 

Thus, because this issue stems from an original service-connection grant, the notice that was provided before service connection was granted was legally sufficient; VA's duty to notify in this case has been satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.) Therefore, no further notice is needed.  However, additional notice was provided, as described above.  

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran received such notice in the above described letters.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  The Veteran has not indicated to the VA that he has any medical treatment for the finger, either VA or private, although a private independent medical opinion was obtained in March 2011.  The Veteran provided lay testimony at hearings held in November 2009 and November 2011.  Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with an examination in March 2010.  This examination addressed the claimed disorder, and included review of the claims folder and examination of the Veteran.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate this claim for a higher disability rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the issue decided in this decision.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III.  Increased Rating Left Fifth Finger-Factual Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  VA will interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA will resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, VA will assign a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 C.F.R. § 4.7.  VA will evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran is right handed as noted in the records, including the VA examinations.  His service connected left hand disability consists solely of residuals of a left fifth finger contusion injury, without fracture, affecting his minor hand.  This has been rated under Diagnostic Code 5230.  This is the rating criteria used for limitation of range of motion of individual digits found at 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2011).  Under Diagnostic Code 5230, any limitation of motion of the little finger is also rated as noncompensably disabling. 

An additional potentially applicable rating criteria is under 38 C.F.R. § 4.71a , Diagnostic Code 5227, which assigns a noncompensable disability rating for unfavorable or favorable ankylosis of the ring or little finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2011).  Consideration is to be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  See id., Note. 

Motion of the thumb and fingers should be described by appropriate reference to the joints whose movement is limited, with a statement as to how near, in centimeters, the tip of the thumb can approximate the fingers, or how near the tips of the fingers can approximate the proximal transverse crease of palm. 38 C.F.R. § 4.71.

There are rules that apply in evaluating the severity of limitation of motion of single or multiple digits of the hand.  For instance, for the index, long, ring, and little fingers, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered in a favorable position. For these fingers, the MCP joint has a range of zero to 90 degrees of flexion; the PIP joint has a range of zero to 100 degrees of flexion; and the distal interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion. 38 C.F.R. § 4.71a, Note (1) preceding Diagnostic Code 5216-5230 (2011).  If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations Note (5) preceding Diagnostic Codes 5216-5230 (2011).

The Veteran contends that his left fifth (or little) finger injury residuals warrant an initial compensable evaluation.  The evidence pertinent to this claim is as follows.  Service treatment records document an inservice injury to his left fifth metacarpal (MCP) during training, with tenderness to palpation and edema.  The assessment was contusion left fifth finger, with X-rays negative for fracture.  

In January 2008, he underwent a VA examination in which he was noted to be right handed.  The history of injury to the left fifth finger was discussed.  He now had some loss of motion and mild deformity reported.  He additionally described this left little finger as having symptoms of coldness and turning white at times, which were identical to symptoms manifested in the index finger of his right hand, which was not service connected.  This coldness was said to last for about 30 to 45 minutes and then resolve.  This phenomenon was described as starting around 2003, prior to his actual injury to the left little finger, said to be in 2005.  There was no history of overall decrease in hand strength or dexterity, nor was an actual cold sensitivity noted.  In addition to this coldness, he also described a general tingling in both arms and hands on waking up.  

Physical examination revealed no evidence of ankylosis, amputation or deformity of this left fifth finger.  Range of motion revealed no gap between the thumb and pads/tips of his fingers on opposition of the thumb and fingers.  He also had no gap between any finger and the proximal transverse crease of his hand on maximum flexion of the finger.  He had no decreased strength for pushing, pulling or twisting, nor decreased dexterity for twisting, probing, writing, touching or expression.  His flexion for the MCP joint, the proximal interphalangeal joint (PIP) and the distal interphalangeal joint (DIP) joint measured 90 degrees, 105 degrees and 70 degrees respectively.  Extension for all these joints measured at 0 degrees.  X-ray of both hands, which encompassed the left little finger detected no abnormality.  The diagnosis was sprain of PIP of the left fifth finger.  It was predicted that it would likely to continue to improve, with no evidence of fracture and only minimal loss of motion.  There was no impact on activities of daily living, aside from mild impact on exercise or sports.  He worked full time as a pipe fitter with no known loss from work for this condition in the past year.  

The Veteran's testimony at a November 2009 hearing described his left hand as continuing to bother him, with problems of it getting colder than the other fingers, as well as stiffness and soreness.  He was unable to tell if his grip strength was affected, as the finger was his pinkie.  He said if he used a hammer for a long time , he would have stop to straighten the finger out.  He described it as locking up or stiffening with a lot of use.  He did not have a full range of motion with bending and he had problems with strength, and some numbness/decreased sensation. 

The report of a March 2010 VA examination of his hand noted the Veteran to report that while right handed, he used a hammer in his left hand which caused pain in the little finger.  This was a problem in his current job, which required hammering, as using the right hand to hammer resulted in problems with work quality.  His medical history was negative for decrease in hand strength or dexterity.  He did report that the finger would turn blue sometimes.  Range of motion examination was negative for motion loss.  There was also no pain on motion, including repetitive motion.  He had no ankylosis or amputation.  He had no decreased strength for pushing, pulling or twisting, nor decreased dexterity for twisting, probing, writing, touching or expression.  He had no evidence of any ligament laxity at the PIP joint and his capillary refill was normal.  The finger was warm and range of motion was normal.  X-rays showed no abnormality.  The diagnosis was ligament injury of the PIP joint of the left fifth digit, remote, with residuals of arthralgia with activity.  There were no significant affects on his usual occupation or activities of daily living.  

The report of a March 2011 independent medical examination (IME) mostly addressed the Veteran's right knee disability, but included examination of the left fifth finger.  The examination showed very slight crepitus on range of motion with excellent stability.  Grip and pinch were not affected.  Of note, the file was said to indicate that he has Reynaud's phenomenon in the index and 5th finger.  

The Veteran testified at his November 2011 Travel Board hearing, reporting that he worked full time as a pipe fitter and got stiffness in his left little finger joint.  Cold weather also caused stiffness and he had limited and painful motion.  He indicated that if he grasped something, he can close his hand but has no strength.  

Based on a review of the foregoing, the Board finds that a compensable rating is not shown for the residuals of left fifth finger injury.  He is not shown to have an ankylosis, and his most recent VA examination of March 2010 showed no limitation of motion of this finger.  Even if an ankylosis or a limitation of motion were shown, the criteria does not allow for a compensable rating for such findings for the fifth finger of either hand.  He had no decreased strength for pushing, pulling or twisting, nor decreased dexterity for twisting, probing, writing, touching or expression.  The only complaints are subjective complaints of some pain and stiffening of the finger with repetitive movements such as hammering, which is not shown to warrant a compensable rating.  There is also no evidence of any other deformity such as amputation, nor arthritis, nor are any other fingers of the left hand service connected for any disability.  Thus the criteria governing amputation, arthritis or multiple fingers of one hand are not for consideration.  

The Board further notes that while there are some complaints of an apparent circulatory disturbance, with the finger turning cold and changing colors, this was attributed to a Reynaud's phenomena, with a nonservice-connected index finger of the other hand also shown to have the same symptoms and phenomena.  Accordingly, such symptoms are shown be the preponderance of the evidence to not be residuals of the service connected left fifth finger injury.  

Thus the Board must conclude that the Veteran fails to meet the criteria for an initial compensable evaluation for residuals of a left fifth injury, as the evidence shows that his current disability fails to warrant a compensable rating under any potentially applicable Diagnostic Code.



Extraschedular Consideration 

The RO also determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  Under 38 C.F.R § 3.321(b)(1) , in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2011). 

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) , but finds that no evidence that the Veteran's service-connected left fifth finger disorder has caused marked interference with employment beyond that contemplated by the schedule for rating disabilities, necessitated frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards utilized to evaluate the severity of this disability.  The regular schedular rating criteria in this case adequately compensates the Veteran's symptoms for any and all aspects of his minor finger disorder, including any social and industrial impacts from this disability. 

He had no medical treatment for this condition, much less hospitalizations, and has no occupational limitations whatsoever from his left fifth finger injury residuals.  Thus marked interference with employability due to the left fifth finger injury is not shown. 

In the absence of such factors, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected left fifth finger disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met for any period.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

The appeal as to the issue of entitlement to an increased rating for PTSD, rated as 70 percent disabling from initial entitlement, is dismissed.

Entitlement to an initial compensable rating for residuals of a left fifth finger injury is denied.


REMAND

The Board finds that it is necessary to remand the issue of entitlement to service connection for a right knee disorder to clarify the nature of the claimed disability and the etiology of such.  Further development is also necessary to reconcile conflicting opinions as to causation of the claimed disability of the right knee.  The January 2008 VA examination, which assessed the right knee disorder as a mild strain, contained an unfavorable opinion that this disorder was not service connected, but was rather related to his current job duties as a pipe fitter.  
The opposing favorable opinion contained by the March 2011 private IME opinion fails to provide an actual diagnosis, but links the right knee problems directly to his injury shown in service.  

However the IME opinion failed to fully address the unfavorable opinion other than to assume that the VA examiner did not have the service treatment records showing the injury available for review.  There is no factual basis for this assumption, as a review of the January 2008 VA examination reveals that not only was the claims file reviewed, but the examiner referenced the right knee injury shown in the service treatment records.  Thus another medical opinion is necessary that considers all the evidence in its entirety, including the favorable and unfavorable evidence.  

Additionally, the January 2008 VA examination suggested that hypermobility of the right knee is a congenital condition.  The Board notes that congenital or developmental defects are not "diseases" or "injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c) . However, service connection may be warranted where a congenital or developmental defect is subject to a superimposed injury or disease.  Although congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection, VA's General Counsel , has held that service connection can be granted for congenital abnormalities which are aggravated by service.  Under VAOPGCPREC 82-90 a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition. VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711  (1990) (a reissue of General Counsel  Opinion 01-85 (March 5, 1985)).  Accordingly further examination is necessary to address whether the injury documented in service could have aggravated the right knee condition described as congenital.  

Additionally, there appears to be a pending issue of entitlement to TDIU that remains open after the Veteran filed a timely notice of disagreement in March 2009 in response to a March 2009 rating which in part, denied entitlement to this issue.  Although the Veteran has withdrawn other claims on appeal, this issue has not been specifically withdrawn.  The Board notes that at both hearings held in March 2009 and November 2011 hearing, the Veteran was working a full time job.  However this TDIU claim remains open as it was not specifically withdrawn.  

In fact the Veteran's attorney appeared to intend this issue remain on appeal in the March 2009 hearing when it was argued that except for the current job he was in, which provided special accommodations for his disability, he would otherwise not be employable.  In light of this, unless the Veteran or his attorney executes a written withdrawal of this claim, it will be necessary to issue a statement of the case for this issue, as one has not been issued by the RO addressing this matter.  See Manlincon, supra, at 240-241; See also 67 Fed. Reg. 3099, 3124 (Jan 23, 2002).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter to the Veteran and his attorney requesting clarification as to whether it is his intention to withdraw the pending TDIU claim, and obtain a written withdrawal if he intends to withdraw such claim.

2.  Thereafter, only if the Veteran is shown to have not withdrawn his TDIU claim, the RO should issue the appellant a SOC as to the issues of entitlement to TDIU and comply with the duty to assist and notification provisions of the VCAA.  The appellant should be apprised of his right to submit a substantive appeal and to have his claims reviewed by the Board.  The RO should allow the appellant the requisite period of time for a response. 

3.  The AOJ should contact the Veteran and ask that he identify all sources of treatment for any right knee disorders/conditions he may have.  The Veteran should be asked to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159  (2011).

4.  Upon completion of #3, the AOJ should make arrangements with the appropriate VA medical facility for the purpose of obtaining a VA knee disorders examination, to determine the nature and etiology of the Veteran's claimed right knee disorder.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination reports must be annotated in this regard.  The examiner should perform any tests or studies deemed necessary for accurate assessments.  The results of any testing must be included in the examination report.  The examiner is requested to review the pertinent medical records (to include both the favorable opinion from the IME examination of March 2011 and the unfavorable opinion from the VA examination of January 2008, and service treatment records), examine the appellant and provide a written opinion as to the presence, etiology and onset of his claimed right knee disorder(s), including any congenital conditions. 

Specifically, the examiner should express opinions on the following questions:

(a) What is the diagnosis (are the diagnoses) of the veteran's current right knee disorder(s); 

(b) If any diagnosed right knee disorder is shown to have preexisted any period of active service, was there:

(1) a pathological worsening of the preexisting condition during any period of active service? 

(2) if yes, was the increase in severity due to the "natural progress" of the disorder or was the increase beyond that which would be considered the "natural progress" of the disorder?; 

(3) if any preexisting condition is shown to be a congenital condition of the right knee, was such condition subject to a superimposed injury, as the result of active service (to include the injury documented in Iraq)?

(c) for any right knee condition diagnosed which is not shown to have preexisted service, opine whether it is at least as likely as not that any such disorder had its onset in any period of active service or is related to any event or episode of service (to include the injury documented in Iraq).  The examiner must provide a rationale for any opinion reached.  The claims folder and a copy of this remand should be made available to the examiner. 

5.  Following completion of the above development, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations, to include discussion of aggravation of a congenital disorder when adjudicating the right knee claim.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may result in adverse consequences.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


